Citation Nr: 9921748	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  96-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
osteoarthritis of the cervical spine, a residual of 
eosinophilic granuloma of the C-5 vertebra and seventh rib.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from June 1951 to April 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation.

Service connection for an eosinophilic granuloma of the C-5 
vertebra and the seventh rib was granted in a March 1955 
rating decision, and staged ratings of zero, 30, and 100 
percent were assigned.  The veteran's 30 percent evaluation 
was continued after the veteran's hospitalization.  In a May 
1957 rating decision, the veteran's disability rating was 
decreased to 10 percent.  This rating was then increased to 
20 percent in an October 1959 rating decision.  In July 1992, 
the RO received the veteran's informal claim for an increased 
evaluation, which it subsequently denied.  The veteran 
appealed this denial.  During the pendency of this appeal, 
the RO increased the veteran's disability rating to 30 
percent.  This 30 percent evaluation remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran testified before the undersigned Board member at 
a personal hearing at the RO in July 1997.  In November 1997 
the claim was remanded for further development.  
Specifically, the RO was directed to obtain any additional 
treatment records identified by the veteran and to afford the 
veteran VA orthopedic and neurologic examinations.  

Review of the record indicates that the RO complied with the 
Board directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO was informed by the 
veteran that there were no additional treatment records, and 
the RO afforded the veteran VA orthopedic and neurologic 
examinations (conducted in March and April 1998).

FINDING OF FACT

The veteran's osteoarthritis of the cervical spine is 
manifested by complaints of chronic, daily neck pain.  
Clinically, the veteran's neck was found to be limited in 
motion.  An MRI of the cervical spine revealed degenerative 
disc disease with a compression fracture of the C-5 vertebra.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for the 
veteran's osteoarthritis of the cervical spine, a residual of 
eosinophilic granuloma of the C-5 vertebra and seventh rib, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5285, 5290 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law, Regulations, and Rating Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).


The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Here, the veteran's disability is rated under schedular 
criteria applicable to the musculoskeletal system.  See 
38 C.F.R. § 4.71a.  Diagnostic Code 5285 (vertebra, fracture 
of, residuals) provides for rating in accordance with 
definite limited motion or muscle spasm, with an additional 
10 percent added for demonstrable deformity of a vertebral 
body.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5285.  A 60 
percent evaluation is warranted under Diagnostic Code 5285 
where there is evidence of neck cord involvement and of 
abnormal mobility requiring a neck brace (jury mast).  
Diagnostic Code 5003 (Arthritis, degenerative, hypertrophic 
or osteoarthritis) also provides for rating on the basis of 
limitation of motion of the joint or joints involved or, in 
the absence of limitation of motion, on the basis of x-ray 
evidence.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003.  

Diagnostic Code 5290 (spine, limitation of motion, cervical), 
under which the veteran is currently evaluated, provides for 
a maximum 30 percent evaluation where there is evidence of 
severe limitation of motion.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5290.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. § 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).


Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
osteoarthritis of the cervical spine.  In light of the latest 
and most current development of the record, the Board is of 
the opinion that this case presents no evidentiary 
considerations which warrant an exposition of the more remote 
clinical histories.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155 (West 1991); see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The evidence of record pertinent to the veteran's current 
level of disability due to his osteoarthritis of the cervical 
spine, as a residual of eosinophilic granuloma of the C-5 
vertebra and the seventh rib, consists of private medical 
records, including the veteran's worker's compensation 
records, (dated from May 1992 to February 1998), three VA 
examinations (conducted in October 1994, and in March and 
April 1998), and testimony taken at the veteran's hearing 
before a Member of the Board.

The veteran's private medical records, in pertinent part, 
reference a February 1993 cervical spine x-ray study, which 
showed a status post fusion of C-5 and C-6.  Severe 
degenerative disc disease was also indicated.  These records 
also document the veteran's April 1993 work accident, in 
which he fell off of the back of a truck and hit the back of 
his head on a strapping machine.  It was noted at that time 
that the veteran had sustained multiple contusions in the 
back.  It was also noted at that time that the veteran 
complained of neck pain, but no x-ray study was done.  The 
veteran was told that he had experienced a bad strain, but 
there were no fractures.  The veteran was subsequently 
diagnosed with musculoligamentous stretch injury to the 
cervical region, with sprain/strain of the right shoulder.  A 
June 1993 magnetic resonance imaging (MRI) of the veteran's 
cervical spine showed evidence of wedging of the C-5 
vertebral body, consistent with a compression fracture of 
indeterminate age, and a February 1994 cervical spine x-ray 
study confirmed this assessment.

The October 1994 VA examination reflects the veteran's April 
1993 work accident and his reports of having been treated 
with muscle relaxants and with exercises.  It was noted that 
the veteran wore a neck collar.  It was also noted that when 
the veteran stood, his right shoulder was three inches lower 
than his left shoulder.  Range of motion testing of the 
veteran's neck found extension of the neck to 20 degrees, 
with flexion of the neck to 10 degrees.  Rotation of the 
veteran's neck each way was to 20 degrees, and lateral 
flexion of the neck each way was to 10 degrees.  The veteran 
complained of pain in the back of his neck with all 
movements.  The examiner did not comment further on the 
veteran's osteoarthritis of the cervical spine.

A February 1995 MRI of the veteran's cervical spine showed an 
old compression of the C-5 vertebral body, which had the 
appearance of a vertebra plana.  The pertinent impression was 
old, severe compression of the C-5 vertebral body; the 
history of an eosinophilic granuloma is stated on the 
requisition, and the appearance of the vertebral body would 
be consistent with that diagnosis.  A February 1998 MRI of 
the veteran's cervical spine demonstrated that the veteran's 
degenerative disc disease with compression fracture of C-5 
had remained unchanged from the February 1995 study.

At his hearing before the undersigned in July 1997, the 
veteran testified that he had always had pain ever since he 
first reported to the VA for treatment in 1954.  (Transcript 
(T.) at 4-5).  He also testified that the pain he felt 
radiated into his arms and caused numbness.  (T. at 5).  When 
asked if his condition had been made worse by the April 1993 
accident, the veteran responded that he had had the symptoms 
all the time but that it could have become a little more 
severe.  (T. at 6).  When asked why there was a disparity in 
the record as to the veteran's reported problems prior to and 
after the work injury, the veteran responded that he had been 
told by a doctor that workman's compensation would not want 
to accept responsibility, and so he and the doctor lied as to 
what the accident did cause and what was already there and 
preexisted the injury.  (T. at 9).  The veteran's 
representative pointed out that the veteran had sought an 
increased evaluation prior to this work injury.  (T. at 10).  
The veteran stated that he had been told by his doctor that 
he had not broken anything following the April 1993 work 
accident.  (T. at 14).  When asked what kind of pain he was 
experiencing, the veteran testified that it could be dull and 
then become a shooting pain all of a sudden.  The veteran 
also testified that he never got rid of the pain.  (T. at 
15).  

The March and April 1998 VA examinations reflect both the 
veteran's service medical history and his April 1993 work 
accident.  Upon examination in March 1998, it was noted that 
the veteran reported a temporary increase in neck pain 
following the April 1993 work accident.  The veteran did not 
feel that his work injury had caused any long-term changes in 
his condition, including a long-term increase in his pain and 
weakness.  It was also noted that currently the veteran 
reported chronic, daily pain in his neck, with exacerbation 
two to three times per week.  Physical examination found the 
veteran's neck to be straight, with loss of the normal 
curvature.  The veteran had full flexion of his neck, but his 
extension appeared to be limited to approximately 10 degrees.  
His neck rotation also appeared to be limited to 
approximately 45 degrees on either side.  There was no 
tenderness to palpation, but it was difficult to evaluate the 
veteran, as he was unable to relax his neck muscles.  It was 
noted that examination was significant for give way weakness; 
on initial testing of the veteran's musculature, the veteran 
yielded in virtually all muscle groups.  However, with 
encouragement, the veteran's strength testing was normal in 
all muscle groups.  The examiner's impression indicated that 
the veteran's current disabilities included neck pain and 
tension headaches, which were both referable to his 
osteoarthritis.  There was no objective evidence of weakness 
and no objective evidence of sensory loss, although the 
veteran did have some tingling in his fingers.  There was no 
radicular distribution, however.  The examiner reiterated the 
veteran's account that there was no overall worsening of the 
veteran's condition referable to the April 1993 accident.

Upon examination in April 1998, the veteran reported neck 
pain, which he rated as a 5/10.  The pain was increased with 
a prolonged upright position.  The veteran's sitting and 
standing tolerance was approximately 30 minutes.  On a 
continuous basis, the veteran reported being able to walk for 
only one block.  The veteran also reported associated 
headaches and numbness on and off in his fingers and in his 
legs.  The veteran used Vicodin continuously to relieve his 
neck pain, as well as a heating pad and exercises.  Physical 
examination found the veteran's right shoulder to be two 
inches lower than his left shoulder.  There was atrophy of 
the right trapezius and right spinati muscles.  Active range 
of motion of the neck showed forward flexion to be 20/30.  
Right rotation was 30/55, and left rotation was 30/55.  Right 
lateral bending was 10/40, as was left lateral bending.  
Extension was 10/30, with discomfort at the limits of motion.  
Sensory testing with light touch was intact, and there were 
no dermatomal deficits.  The pertinent diagnosis was cervical 
spondylosis, secondary to the radiation treatment and 
subsequent fusion of the neck with the Minerva jacket.

Application and Analysis

Upon review of the most current clinical evidence of record 
and the applicable schedular criteria, and for the reasons 
and bases which will be discussed in detail below, the Board 
finds that a 40 percent evaluation is warranted.

As discussed above, the veteran's osteoarthritis of the 
cervical spine is evaluated under schedular criteria 
applicable to the musculoskeletal system.  The veteran 
currently receives the maximum evaluation provided for under 
Diagnostic Code 5290, 30 percent.  In effect, the veteran has 
been evaluated as having severe limitation of motion of the 
cervical spine.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5290.  To this extent, the Board agrees with the 
disability rating assigned.

Additionally, however, the Board notes the clinical evidence 
of record which indicates that the veteran has a compression 
fracture of C-5, in conjunction with a demonstrable deformity 
of a vertebral body.  Specifically, x-ray studies of the 
cervical spine, as well as MRI studies of the cervical spine, 
reveal cervical fusion of the C-5 and C-6 vertebrae and 
wedging of the C-5 vertebra.  Further, a February 1995 MRI of 
the cervical spine revealed that there had been a reversal of 
the normal lordotic curve from C-3 to C-6.

In light of this clinical evidence, the Board finds 
Diagnostic Code 5285 applicable in this instance.  Here, 
there is clinical evidence of a fractured vertebra and the 
residuals thereof, and nothing in the record suggests that 
the veteran's compression fracture is related to his April 
1993 work accident.  Indeed, the February 1995 MRI of the 
veteran's cervical spine specifically indicated that it was 
an old compression fracture, consistent with the veteran's 
history of eosinophilic granuloma.  There is also evidence of 
a demonstrable deformity of a vertebral body, specifically 
fusion, wedging, and loss of the normal lordotic curve.  As 
discussed above, Diagnostic Code 5285 provides for rating in 
accordance with definite limitation of motion or muscle 
spasm, with an additional 10 percent added for demonstrable 
deformity of a vertebral body.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5285.  Given that the RO has 
assigned a 30 percent disability rating under a diagnostic 
code addressing limitation of motion of the cervical spine, 
the Board concludes that an additional 10 percent evaluation 
is warranted under Diagnostic Code 5285, as there is also 
evidence of record of demonstrable deformity of a vertebral 
body.  

The Board therefore concludes that the veteran's 
osteoarthritis of the cervical spine, a residual of 
eosinophilic granuloma of the C-5 vertebra and of the seventh 
rib, warrants a 40 percent evaluation.

As for a higher evaluation, the Board notes the absence of 
clinical evidence supporting a higher evaluation.  In this 
respect, there would need to be clinical evidence of a 
vertebral fracture without cord involvement but with abnormal 
mobility requiring the use of a neck brace (jury mast) or 
clinical evidence of intervertebral disc syndrome.  See 
38 C.F.R. Part 4, § 4.71, Diagnostic Codes 5285, 5293 (1998).  
In this case, the record fails to suggest abnormal mobility 
of the veteran's neck, which requires the use of a neck brace 
(jury mast).  The record is also completely silent as to any 
suggestion or indication that the veteran has intervertebral 
disc syndrome.  

Further, as for functional impairment, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
their possible application.  Given that the Board has 
assigned the maximum disability rating available to the 
veteran, based on the evidence of record and applicable 
schedular criteria, any functional impairment experienced by 
the veteran has been compensated for to the greatest extent 
contemplated by VA regulation.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

As nothing in the clinical evidence of record suggests that 
the veteran's compression fracture in the cervical spine is 
related to his April 1993 work accident, the Board need not 
address the level of additional disability, if any, caused by 
the April 1993 accident.  



ORDER

A 40 percent disability rating is granted for the veteran's 
osteoarthritis of the cervical spine, a residual of 
eosinophilic granuloma of the C-5 vertebra and the seventh 
rib, subject to the applicable provisions pertinent to the 
disbursement of monetary funds.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

